                 Case 2:20-cr-00096-RSL Document 47 Filed 08/31/20 Page 1 of 2




                                                                      JUDGE ROBERT S. LASNIK
 1
 2
 3
 4                                   UNITED STATES DISTRICT COURT
 5                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 6
     UNITED STATES OF AMERICA,                       )   NO. CR20-096RSL
 7                                                   )
                       Plaintiff,                    )   ORDER GRANTING UNOPPOSED
 8                                                   )   MOTION TO CONTINUE TRIAL AND
                 vs.                                 )   PRETRIAL MOTIONS DUE DATE
 9                                                   )
     JAQUAN JACKSON,                                 )
10                                                   )
                       Defendant.                    )
11                                                   )

12
            Based on the unopposed motion to continue the trial date and extend the due date
13
     for pretrial motions, the Court makes the following findings of fact and conclusions of
14
     law:
15
            1.         The ends of justice served by granting this continuance outweigh the best
16
     interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
17
            2.         Proceeding to trial absent adequate time for the parties to prepare for trial
18
     would result in a miscarriage of justice, particularly in view of the current COVID-19
19
     pandemic and this Court’s General Order 11-20, recognizing the difficulties with
20
     impaneling of jury of a fair cross-section of the community in this District at this time.
21
     18 U.S.C. § 3161(h)(7)(B)(i).
22
            3.         The defense needs additional time to explore issues of some complexity,
23
     including all relevant issues and defenses applicable to the case, which would make it
24
     unreasonable to expect adequate preparation for pretrial proceedings or for trial itself
25
26     ORDER GRANTING UNOPPOSED                                     FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 1                                     Seattle, Washington 98101
       (Jaquan Jackson; CR20-096RSL)                                                (206) 553-1100
                 Case 2:20-cr-00096-RSL Document 47 Filed 08/31/20 Page 2 of 2




 1   within the time limits established by the Speedy Trial Act and currently set for this case.
 2   18 U.S.C. § 3161(h)(7)(B)(ii).
 3          4.       Taking into account the exercise of due diligence, a continuance is
 4   necessary to allow the United States and the defendant the reasonable time for effective
 5   preparation for trial. 18 U.S.C. § 3161(h)(7)(B)(iv).
 6          NOW, THEREFORE,
 7          IT IS ORDERED that the trial date is continued from October 5, 2020, to January
 8   4, 2021.
 9          IT IS FURTHER ORDERED that the resulting period of delay from the date of
10   this Order to the new trial date of January 4, 2021, is hereby excluded for speedy trial
11   purposes under 18 U.S.C. § 3161(h)(7)(A) and (B).
12          FURTHERMORE, IT IS ORDERED that pretrial motions are due no later than
13   November 30, 2020.
14          DONE this 31st day of August, 2020.
15
16                                                    A
                                                      Robert S. Lasnik
17                                                    United States District Judge
18
19
20
     Presented by:
21
     s/ Christopher M. Sanders
22   s/ Gregory Murphy
     Attorneys for Jaquan Jackson
23
     Office of the Federal Public Defender
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DUE DATE - 2                                  Seattle, Washington 98101
       (Jaquan Jackson; CR20-096RSL)                                             (206) 553-1100
